Opinion issued October 8, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00754-CV
____________

RAPID SETTLEMENTS, LTD., Appellant

V.

VOSHUNDA ROQUEMORE, HARTFORD FIRE INSURANCE
COMPANY, AND HARTFORD LIFE INSURANCE COMPANY, Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 900680




MEMORANDUM  OPINION
          Appellant has filed an unopposed  motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.